Title: Ordinance of Georgia Reappointing Benjamin Franklin as Agent, 27 February 1770
From: Jones, Noble Wimberly,Habersham, James
To: Franklin, Benjamin



[February 27, 1770]
Whereas leave was Given by the late house of Assembly to bring in an Ordinance for reappointing Benjamin Franklin Esquire to be agent for Soliciting the affairs of this Province in Great Britain And Whereas the Dissolution of the said Assembly immediatly following prevented the said Ordinance from going through its regular forms And Whereas the said Benjamin Franklin notwithstanding the Want of Such an Appointment hath Continued to Transact the Business of this Province in Great Britain, Be it therefore Ordained And it is hereby Ordained by his Excellency James Wright Esquire Captain General and Governor in Chief of his Majestys Province of Georgia by and with the Advice and Consent of the Honourable Council and Commons house of Assembly of the said Province in General Assembly met and by the Authority of the same that the said Benjamin Franklin be and he is hereby declared Nominated and Appointed Agent to represent sollicit and Transact the affairs of this Province in Great Britain.
And be it further Ordained that the said Benjamin Franklin shall be and he is hereby fully Authorized and empowered to follow and pursue all such instructions as he shall from time to time receive from the General Assembly of this Province or from the Committee herein after appointed to Correspond with him.
And be it further Ordained That the Honourable James Habersham, Noble Jones, James Edward Powell, Lewis Johnson and Clement Martin Esquires, The Honourable Noble Wimberly Jones Esquire John Mullryne John Milledge Archibald Bullock, William Ewen, Charles Odingsall, Philip Box, William Young, and Richard Cunningham Crooke Esquires untill others shall be Appointed or any Seven of them two of Which to be of the Council Provided Nevertheless that after being Summoned in Consequence of an Order from any of the Committee by the Clerk or other person appointed by them for that purpose to meet the Committee they shall refuse or Neglect to attend then any Seven of the persons before named shall be and they are hereby Nominated and appointed a Committee to Correspond with the said Benjamin Franklin and give him such orders and Instructions from time to time as they shall Judge to be for the service of this Province.
And be it further Ordained That there shall be Allowed and paid unto the said Benjamin Franklin for his Agency the sum of One hundred pounds Sterling money of Great Britain over and above his reasonable Charges and disbursements on his Application to the several Offices and Boards in Negociating the affairs of this Province.
And be it further Ordained That the said Benjamin Franklin shall be and Continue Agent for this Province untill the first day of June in the year of Our Lord One Thousand Seven hundred and Seventy
By Order of the Commons house of Assembly
N W Jones Speaker


By Order of the upper house of Assembly
James Habersham President


Council Chamber 27th February 1770  Assented to
Ja Wright

